DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Objections:
Examiner withdraws the previous claim objections given to claims 1, 19, and 39. Further, Claims 32-35 remain omitted. However, Examiner has amended the claim set to include the cancelation of claims 32-25.

35 U.S.C. 103 Rejections:
Applicant has overcome the previous art rejection. Accordingly, Examiner withdraws the 35 U.S.C. 103 rejections given to the claims.

Allowable Subject Matter
Claims 1-2, 6-8, 19-21, 23, 25, 29-30, 36-41, and 46-51 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

IN THE CLAIMS:
31.	(Canceled).

32. – 35.	(Canceled).

36.	(Previously Presented) The system of claim 1, wherein the one or more objects comprise resources of the healthcare facility, and wherein selecting the subset of the feedback information comprises selecting resource utilization information regarding utilization of the resources based on the role being the administrative role.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the specific systems and method features that is comprised of the combination of components as presented in the claimed invention. More specifically, the two closest pieces of art, Bradski et al. (U.S. 
Specifically, Bradski et al. is directed to a method and system for creating virtual and augmented reality. In one embodiment, objects are being identified in augmented reality.
As such, Bradski et al. teaches some of the claimed limitations, but does not teach anything related to performing an assessment of a state of performance including evaluating role responsibilities, determining feedback information to display, selecting that feedback information based on the role and the purpose of the user while the user is viewing the environment, and generating and displaying overlay data based on the selected feedback. There is nothing in Bradski et al. that would suggest this.
The second reference, Rajasenan, deals with improving efficiency in an organization using process mining. As such, while Rajasenan does teach performing and determining a state of performance, it too does not teach anything related to selecting that feedback information based on the role and the purpose of the user while the user is viewing the environment, nor generating and displaying overlay data based on the selected feedback. There is nothing in Rajasenan that would suggest this.
Furthermore, consideration was given to the document (decision to grant Japanese application no. 2019-544806) provided in the IDS received on 09/13/2021, as well as the amendment and written opinion documents for Japanese application no. 2019-544806 provided by Examiner in the current, notice of references cited document.
The prior art alone, or in combination, does not disclose or make obvious the claim set of the present invention.
With respect to eligibility under 35 U.S.C. 101, the Examiner asserts that the present claims recite additional elements which, when integrated into the abstract idea, become a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        .